





Exhibit 10.15




FULTON FINANCIAL CORPORATION
DIRECTORS’ EQUITY PARTICIPATION PLAN, AS AMENDED
DIRECTOR STOCK UNIT AWARD AGREEMENT


Fulton Financial Corporation (the “Company”) hereby awards to the eligible
Non-Employee Director named below (the “Participant”) the number of restricted
stock units of the Company (the “Units”) in accordance with and subject to the
terms and conditions of this Agreement together with the provisions of the
Company’s 2011 Directors’ Equity Participation Plan (as it may be amended from
time to time, the “Plan”), which Plan is incorporated herein by reference (all
capitalized terms used herein having the meanings assigned in the Plan unless
otherwise herein defined):
Name and Address of Participant:        [PARTICIPANT NAME]
[PARTICIPANT ADDRESS]


Number of Units Awarded:        [#DSU]


Relevant Dates: The following dates are applicable for this Agreement:


Grant Date:                [GRANT DATE]
    
Lapse of Forfeiture Date:            The first anniversary of the Grant Date
    
    
Additional Terms and Conditions:


1.
Each Unit represents the right to receive one share of the Company's common
stock, $2.50 par value per share (collectively, the “Shares”), upon the payment
date following lapse of forfeiture. The Units will be credited to the
Participant in an account established for the Participant until the lapse of
forfeiture event occurs; provided, however, that if the Participant makes a
deferral election with respect to payment of any or all of the vested Units
under the Company’s deferred compensation program for Non-Employee Directors,
the terms of that deferral election shall apply to the payment of such deferred
Units.



2.
The right to receive the Shares underlying the Units will vest on the lapse of
forfeiture date set forth above, or earlier upon the death, Disability or
Retirement of the Participant, or departure from the Board resulting from a
divestiture or a Change in Control, each as set forth in the Plan. If the
Participant ceases to serve as a Director of the Company for any other reason
before the lapse of forfeiture date, the unvested Units will be forfeited.
Payment of the Shares will occur promptly after vesting, unless the Participant
has made a deferral election with respect to any vested Units, in which case the
terms of that deferral election shall apply to the payment of such deferred
Units.



3.
This Award is subject to the terms of the Plan, the terms and conditions of
which will govern this Award to the extent not otherwise provided in this
Agreement. A copy of the Plan is being delivered to the Participant with this
Agreement.



4.
[Participant has elected to defer payment of the Shares underlying the Units,
after the vesting of the right to receive the Shares the Participant shall be
entitled to receive Dividend Equivalents, payable in shares of Common Stock,
equal to the cash dividends the Company would have paid to such Participant had
he or she been the holder of record of the Shares as of the close of business on
the record date for the payment of the dividend]

I hereby acknowledge receipt of this award agreement.


Signature: _______________________________________ Date: ____________






